                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI‘I

PATRICIA GROSSMAN,                          Case No. 18-cv-00493-DKW-RT

             Plaintiff,                     ORDER (1) DENYING
                                            PLAINTIFF’S MOTION FOR
       vs.                                  PARTIAL SUMMARY
                                            JUDGMENT; (2) GRANTING
HAWAII GOVERNMENT                           DEFENDANTS’ CROSS-
EMPLOYEES                                   MOTIONS FOR SUMMARY
ASSOCIATION/AFSCME LOCAL 152,               JUDGMENT; AND (3)
et al.,                                     DISMISSING THIS ACTION

             Defendants.


      The vigorously disputed issues in this case concern unions and the First

Amendment. Plaintiff Patricia Grossman is a University of Hawaii (University)

employee. Because she recently terminated her membership in Defendant Hawaii

Governmental Employees Association (HGEA), she no longer pays any union dues.

Grossman, however, moves for partial summary judgment, Dkt. No. 60, seeking

reimbursement of “all union dues collected from [her]” since her employment with

the University began in 1995 because, she contends, Janus v. American Federation

of State, County, & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018)

effectively invalidates the union membership agreement she entered into over two

decades ago. Grossman further urges this Court to strike down Haw. Rev. Stat.

§ 89-4(c) (as recently amended) and enjoin its enforcement because the statute
violates the First Amendment by restricting union members to an annual 30-day time

window in which they may withdraw their membership. Defendants HGEA, the

President of the University of Hawaii, and the Hawaii Attorney General have each

filed a separate cross-motion for summary judgment, contending Grossman’s claims

should be dismissed on multiple grounds. Dkt. Nos. 63, 66, 68.

      The Court concludes that the good faith defense bars Grossman’s claim for

pre-Janus damages. And although the record suggests that after Grossman requested

to resign her HGEA membership, dues were deducted from her pay for several

months, during which she was forced to remain a member pursuant to Haw. Rev.

Stat. § 89-4(c), until after she filed this lawsuit, because it is undisputed that

Grossman has since received the precise amount that was wrongfully deducted and

because she cannot reasonably be subjected to the terms of Section 89-4(c) in the

future, Grossman’s claims for post-Janus damages and prospective equitable relief

are moot. Accordingly, Grossman’s motion is DENIED, and Defendants’ respective

motions are GRANTED.

               FACTUAL & PROCEDURAL BACKGROUND

      A.    Relevant Legal History

      In 1977, the United States Supreme Court decided Abood v. Detroit Board of

Education, 431 U.S. 209 (1977). Abood determined that teachers who were not

union members may nonetheless be required to pay the union, as a condition of

                                       -2-
employment, an agency fee proportionate to the percentage of union dues connected

to activities “germane to [the union’s] duties as collective-bargaining representative”

without running afoul of the First Amendment.                Id. at 211–12, 235–36.

Nonmembers, however, could not be compelled to fund the union’s political or

ideological activities. Id. at 235–36; see id. at 225–226. Abood was the law for 41

years.

         On June 27, 2018, the Supreme Court overruled Abood in Janus v. American

Federation of State, County, & Municipal Employees, Council 31, 138 S. Ct. 2448,

2460 (2018). In Janus, the Court held that mandatory agency fees “violates the free

speech rights of nonmembers by compelling them to subsidize private speech on

matters of substantial public concern.” Id.; see id. at 2478. This shift in precedent

is at the heart of Grossman’s claims.

         B.    Factual Background

               1.     Grossman’s Union Membership

         As demonstrated by the parties’ joint stipulation of undisputed facts, Dkt. No.

57, the material facts are largely uncontested. Grossman is an employee of the public

University. Id. at ¶ 5. Like many other States, Hawaii has granted public employees

the right to unionize for the purpose of collective bargaining. Haw. Rev. Stat §§ 89-

1(b)(1), 89-3. Employees in a bargaining unit vote for the union that will represent

them, and the union that receives a majority of the votes is certified by the Hawaii

                                           -3-
Labor Relations Board as “the exclusive representative of all employees in the unit.”

See Haw. Rev. Stat. §§ 89-7, 89-8(a). In this case, Defendant HGEA is the certified

collective bargaining representative for Unit 8, covering the administrative,

professional, and technical employees of the University. Dkt. No. 57, ¶ 4.

       Before June 27, 2018 (when Janus was decided), employees in Unit 8 had two

choices: (1) become an HGEA member by signing a membership card that

authorizes the deduction of union dues from their pay; or (2) remain a nonmember

and pay agency fees (or “fair-share fees”), which were approximately 75% of full-

member dues. See Dkt. No. 57, ¶¶ 7–8, 13; Haw. Rev. Stat. §§ 89-3, 89-4(a)–(b).1

In other words, employees in Unit 8 were “not required to become members of

HGEA” as a condition of employment. Dkt. No. 57, ¶ 8. While HGEA members

paid more out-of-pocket than nonmembers, HGEA members have the right to run

for union office, vote in union officer elections, and participate in HGEA’s internal

affairs. Nonmembers do not have these same rights. Id. at ¶ 10.

       In 1995, Grossman elected to become a member by signing the HGEA

membership application card. Dkt. No. 57, ¶ 11; Dkt. No. 57-1. Grossman’s

membership application states, “membership will continue . . . until [the employee]

submit[s] written resignation of membership.” Dkt. No. 57-1 at 1. Unit 8 employees



1
 Either way, HGEA is required to represent the interests of all employees in Unit 8. Haw. Rev.
Stat. § 89-8(a).
                                              -4-
are paid through the State of Hawaii Department of Accounting and General

Services (DAGS). Dkt. No. 57, ¶ 6. After Grossman became an HGEA member,

DAGS deducted union dues from Grossman’s pay and remitted those dues to HGEA.

Id. at ¶ 12; see also Haw. Rev. Stat. § 89-4(b).

      When the Supreme Court decided Janus on June 27, 2018, “DAGS

immediately stopped deducting and HGEA stopped receiving fair-share fees from

nonmembers.” Dkt. No. 57, ¶ 13. The University communicated this information

to its employees via email on July 6, 2018, and advised employees to direct any

questions they may have to their respective union representative. Dkt. No.57-2 at 3;

cf. Dkt. No. 57, ¶ 14. On July 7, 2018, Grossman sent an email to HGEA, Hawaii

Island Division, “to verify that I am a non-member of HGEA UH Unit 8.” Dkt. No.

57-2 at 8. On July 9, 2018, a representative for HGEA responded to Grossman: “Our

records show that you have been an HGEA member since 1995.” Id. at 7.

      Grossman also exchanged emails with HGEA’s Hawaii Island Division Chief,

Lorena Kauhi. See Dkt. No. 64-2, ¶ 1. In an email to Kauhi, dated July 9, 2018,

Grossman asked, “What determines ‘membership’ in HGEA Union 8? . . . The 5

July 2015 pay stub shows a deduction for [statutory deductions] . . . please

explain[.]” See id. at 2. In a separate email sent on July 10, 2018, on which Kauhi

was copied, Grossman asserted, “my status is non-member,” and requested that




                                         -5-
HGEA “confirm my status” and “have it reported to DAGS within the next ten

business days[.]” Id. at 5–6.

          HGEA Division Chief Kauhi replied by email to Grossman on July 10, 2018.

In relevant part, Kauhi explained:

          [A]lthough DAGS sent the notice . . . in response to the Janus ruling,
          recent legislation (HB 1725) was passed this last session and enacted
          into law (Act 007) designating a “window” where active members can
          elect to discontinue dues deductions. Since your records show that
          you did activate your membership in 1995, you’d [sic] be subject to
          this window. If, after our discussion, you’d still like to move forward
          with suspending your dues, your “window” for discontinuing dues
          would fall next year between 5/23/19–6/23/19 (appears you signed
          up around 5/23/95).

Dkt. No. 57-2 at 6 (emphasis added); see H.B. 1725, 29th Leg., Reg. Sess. (Hi.

2018), 2018 Hi. Act. 7 (codified at Haw. Rev. Stat. § 89-4) [hereinafter “Act 7”].

Act 7 amended Section 89-4(c) by limiting when union members may resign their

membership and end dues deductions. Under the current version of Section 89-4(c),2

union members may do so only within an annual 30-day window prior to the

anniversary date of the employee’s union membership.


2
    Haw. Rev. Stat. Section 89-4(c) in full states:

          (c) The employer shall continue all payroll assignments authorized by an employee
          prior to July 1, 1970, and all assignments authorized under subsection (b) until the
          employee provides written notification within thirty days before the anniversary
          date of the employee’s execution of the written authorization under subsection (b),
          to the employee’s exclusive representative to discontinue the employee’s
          assignments. The employee’s exclusive representative shall provide a copy of the
          employee’s written notification to the employer within ten business days of receipt
          from the employee
                                                      -6-
                  2.     Grossman Resigns Her Union Membership

          In July 2018, Grossman wrote to HGEA’s Hawaii Island Division office and

the University to advise that, “effective immediately[,]” she was resigning her

HGEA membership and revoking her consent to withdraw dues from her paycheck.

Dkt. No. 57-3 at 2; Dkt. No. 57, ¶ 15. That July 13, 2018 letter was received by

HGEA’s Hawaii Island Division office on July 14, 2018. Dkt. No. 57, ¶ 15. When

DAGS nonetheless continued to deduct dues from Grossman’s paycheck, Grossman

brought this lawsuit on December 20, 2018 under 42 U.S.C. Section 1983 against

HGEA; David Lassner, in his official capacity as the President of the University;

and Clare E. Connors, in her official capacity as Attorney General of Hawaii. See

Dkt. No. 1, ¶ 30.3 On January 9, 2019—nearly six months after HGEA’s Hawaii

Island Division office received Grossman’s letter—HGEA notified DAGS of

Grossman’s request to stop dues deductions, and dues deductions from Grossman’s

pay ended. Dkt. No. 57, ¶ 16.

          The parties dispute why Grossman’s dues deductions did not cease upon

HGEA’s receipt of Grossman's July 2018 letter. See, e.g., Dkt. No. 79 at 3–6.

According to HGEA, its policy has consistently been that when one of HGEA’s


3
    When Grossman initially filed suit, she named Russell A. Suzuki, in his official capacity as the
    then-Attorney General of Hawaii. Clare E. Connors was substituted on May 21, 2019 after she
    succeeded Suzuki. See Dkt. No. 46.
                                                  -7-
island division offices receives a written request from a member to resign or end

dues, the island office forwards that request to the Fiscal Office on Oahu for

processing, the office purportedly responsible for processing all member requests to

resign union membership and end dues deductions. Dkt. No. 64, ¶¶ 25–26. When

HGEA’s Hawaii Island Division received Grossman’s resignation letter on July 14,

2018, the office allegedly attempted to follow HGEA policy. Id. at ¶ 27.

      HGEA claims, however, that its Fiscal Office on Oahu did not receive

Grossman’s letter because of “an inadvertent administrative error or mail lost in

transit.” Id. at ¶ 28. Division Chief Kauhi recalls placing Grossman’s resignation

letter in “a pre-addressed envelope used for inter-office mail to HGEA’s Fiscal

Office” and then depositing the envelope in the usual location for pick-up at the

HGEA Hawaii Island Division Office. Dkt. No. 64-2, ¶ 4. But HGEA’s Fiscal

Office allegedly did not receive Grossman’s forwarded letter. Dkt. No. 64-1, ¶ 4;

Dkt. No. 64-2, ¶ 6. HGEA’s Fiscal Office asserts that it did not learn of Grossman’s

letter until January 2019, after Grossman had filed this lawsuit. Dkt. No. 64, ¶ 29.

      The parties also contest whether HGEA applied Act 7 to Grossman. See, e.g.,

Dkt. No. 79 at 6. HGEA asserts that it “never applied . . . Act 7 to Grossman,” Dkt.

No. 64, ¶ 35, a fact Grossman “vigorously disputes” in light of HGEA Division Chief

Kauhi’s July 10, 2018 email to Grossman, advising that, pursuant to Act 7,

Grossman could not resign her membership until May 23, 2019. Dkt. No. 79 at 6;

                                        -8-
cf. Dkt. No. 57-2 at 6. Indeed, HGEA admits that “[w]hen Act 7 was enacted on

April 24, 2018, HGEA assumed it applied to all HGEA members.” Dkt. No. 64, ¶

31; Dkt. No. 64-1, ¶ 6 (“HGEA leadership interpreted [Act 7] to apply to all current

HGEA members.”).

      Maureen Wakuzawa (the Financial Officer responsible for operation and

management at HGEA’s Fiscal Office) claims that later, “in August 2018, HGEA

leadership reevaluated the union’s interpretation of Act 7, and HGEA now

understands Act 7 not to apply to any union member who signed a membership

agreement and dues authorization agreement before Act 7 was enacted.” Dkt. No.

64-1, ¶ 8. On August 15, 2018, after HGEA “reevaluated” its interpretation of Act

7, HGEA’s Fiscal Office instructed DAGS “to stop dues deductions for a list of 55

former HGEA members,” all of whom became HGEA members before Act 7 was

enacted but had requested, sometime after Act 7 was enacted, that dues deductions

end. Id. at ¶ 9. Wakuzawa also asserted that HGEA sent checks to each of these

individuals, refunding the dues that had been deducted after they had asked that

deductions end. Id. Grossman was not included in the list of 55 employees because,

according to Wakuzawa, “the Fiscal Office was not aware that [Grossman] had

requested to resign and end her deductions.” Id. at ¶ 10.

             3.    HGEA Refunds Grossman's Dues

      Between July 10, 2018 and January 9, 2019 (when dues were no longer

                                        -9-
deducted from Grossman’s pay), a total of $402.60 in dues was deducted from

Grossman's pay. Dkt. No. 57, ¶¶ 16–17. On January 10, 2019, counsel for HGEA

sent Grossman’s counsel a letter, Dkt. No. 57-4, and a check issued to Grossman in

the amount of $402.60, reimbursing these HGEA dues. Dkt. No. 57, ¶ 17.4 On

January 23, 2019, Grossman’s counsel responded to HGEA counsel in a letter,

stating that Grossman was treating the check “as an admission from [HGEA] that

taking union dues from her after she requested to withdraw from the union was

unlawful. If this is an incorrect conclusion to draw, please let us know immediately,

and Mrs. Grossman will promptly return the check to you.” Dkt. No. 57-5 at 1; Dkt.

No. 57-5, ¶ 19.5

       On June 21, 2019, after this action had been pending for six months,

Grossman’s counsel informed HGEA counsel that Grossman had still not cashed the

January 10, 2019 check. Dkt. No. 57, ¶ 21. On June 28, 2019, HGEA counsel

responded by sending Grossman’s counsel a letter and a reissued check in the




4
  Deductions of $33.55 were made on approximately the 5th and 20th of each month beginning
  July 20, 2018 and ending January 4, 2019. The deductions on the 5th of the month covered
  dues for the latter half of the previous month; dues for the first half of that month were deducted
  on the 20th of the month. Dkt. No. 57, ¶ 17.
5
  On January 28, 2019, HGEA counsel sent a follow-up letter, explaining that the delay was due
  to “an administrative error.” Dkt. No. 57-6; Dkt. No. 57, ¶ 20.
                                               - 10 -
amount of $442.86. Dkt. No. 57, ¶ 22.6 In the letter, HGEA counsel stated the

following:

          On June 21, 2019, you informed us that Patricia Grossman never
          deposited the check that HGEA provided to her (through counsel) on
          January 10, 2019 to refund dues deducted from her pay for the period
          July 1, 2018 forward. You said Ms. Grossman is willing to void the
          original check and deposit a reissued check. Based on that
          representation, HGEA has cancelled the January 10, 2019 check and
          reissued the attached check to Ms. Grossman.

Dkt. No 57-7 at 1.

          C.     Procedural History

          On May 21, 2019, the Court dismissed Count II of Grossman’s two-count

Complaint for failure to state a claim. Dkt. No. 46. Grossman now moves for

summary judgment on Count I, Dkt. No. 60, seeking declaratory, injunctive, and

compensatory relief. Id. at 2–3. First, Grossman requests a damages award against

HGEA “for all union dues collected from [her].” Dkt. No. 60, ¶ (f); see also Dkt.

No. 1 at 16, ¶¶ (g)–(h). To that end, Grossman asks this Court to declare that she

was presented with an “unconstitutional choice” when she signed her HGEA

membership, and thus, she “did not provide affirmative consent” for dues to be

deducted from her pay beginning in 1995. Dkt. No. 60, ¶¶ (b)–(c). Second,




6
    Twelve (12) payments of $33.55 (deducted on approximately the 5th and 20th of each month,
    beginning July 20, 2018, and ending January 4, 2019) equals $402.60. Dk. No. 57, ¶ 17. That
    amount, plus ten percent, yields $442.86. Thus, as HGEA notes, the reissued check to
    Grossman includes an additional ten percent to cover any interest. See Dkt. No. 63 at 18.
                                               - 11 -
Grossman seeks a declaration that Haw. Rev. Stat. § 89-4(c) is unconstitutional, see

id. at ¶¶ (a), (g), and asks this Court to enjoin the Hawaii Attorney General from

enforcing the statute and enjoin Lassner and HGEA from “collecting union dues

from public employees like Grossman who request to end their dues deduction prior

to [the] opt-out period.” Id. at ¶¶ (d)–(e), (g). In response, HGEA, Lassner, and the

Attorney General each filed a separate cross-motion for summary judgment. Dkt.

Nos. 63, 66, 68.

                            STANDARD OF REVIEW

      Summary judgment under Rule 56 is appropriate only when the Court,

viewing the record as a whole and in the light most favorable to the nonmoving

party, determines that there exists no genuine issue of material fact and that the

moving party is entitled to judgment as a matter of law. See Fed.R.Civ.P. 56(a);

Celotex Corp. v. Catrett, 477 U.S. 317, 322–24 (1986); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248–50 (1986). A genuine issue of material fact exists when,

“there is sufficient evidence favoring the nonmoving party for a jury to return a

verdict for that party.” Anderson, 477 U.S. at 249; see Scott v. Harris, 550 U.S. 372,

380 (2007).    This requires “more than simply show[ing] that there is some

metaphysical doubt as to the material facts,” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986), and “a scintilla of evidence in support of

the plaintiff’s position will be insufficient,” Anderson, 477 U.S. at 252. “[A]

                                        - 12 -
complete failure of proof concerning an essential element” of a claim “necessarily

renders all other facts immaterial.” Celotex, 477 U.S. at 323.

      The summary judgment standard does not change simply because the parties

presented cross-motions. The court simply “evaluate[s] ‘each motion separately,

giving the nonmoving party in each instance the benefit of all reasonable

inferences.’” See Zabriskie v. Fannie Mae, 912 F.3d 1192, 1196 (9th Cir. 2019)

(quoting ACLU of Nev. v. City of Las Vegas, 466 F.3d 784, 790–91 (9th Cir. 2006)).

                                    DISCUSSION

I.    The Good Faith Defense Bars Grossman’s Monetary Claim for Pre-Janus
      Dues.

      The first issue is whether Grossman can recover the HGEA member dues

collected from her before Janus was decided on June 27, 2018. Grossman claims

that HGEA is liable under Section 1983 for dues collected before Janus, “limited

only, if at all,” by the applicable statute of limitations. Dkt. No. 60-1 at 8; see id. at

14 (“Grossman’s claim is for all dues deducted since she became a union member

more than 20 years ago”). Although Grossman acknowledges that “the Supreme

Court had not yet issued its decision in Janus” when Grossman signed her HGEA

membership application in 1995, Grossman’s theory is that she did not voluntarily

consent to pay HGEA member dues because she was not informed that public-sector

employees have a First Amendment right to refuse payment of union dues for any



                                          - 13 -
purpose. Dkt. No. 60-1 at 7, 11; Dkt. No. 79 at 18. But Grossman’s theory runs

headlong into the “good faith” defense. See Dkt. No. 63 at 15–16; Dkt. No. 85 at 8.

      “[P]rivate parties may invoke an affirmative defense of good faith to

retrospective monetary liability under 42 U.S.C. § 1983.” Danielson v. Inslee, 945

F.3d 1096, 1097 (9th Cir. 2019); Clement v. City of Glendale, 518 F.3d 1090, 1096–

97 (9th Cir. 2008) (citing Richardson v. McKnight, 521 U.S. 399, 413–14 (1992)).

“[T]he purpose underlying the good faith defense” is “that private parties should be

entitled to rely on binding judicial pronouncements and state law without concern

that they will be held retroactively liable for changing precedents.” Danielson, 945

F.3d at 1100; Janus v. Am. Fed’n of State, Cty. & Mun. Emps., Council 31, 942 F.3d

352 (7th Cir. 2019) (“Janus II”) (“The Rule of Law requires that parties abide by,

and be able to rely on, what the law is, rather than what the readers of tea-leaves

predict that it might be in the future.”).

      In Danielson, a group of employees who were not union members brought

suit under Section 1983, seeking to recover “all agency fees that were unlawfully

collected” pre-Janus. 945 F.3d at 1098. The Ninth Circuit “assumed that the right

delineated in Janus applies retroactively,” but explained that “retroactivity of a right

does not guarantee a retroactive remedy.” Id. at 1099 (citing Davis v. United States,

564 U.S. 229, 243 (2011)). In the end, the court joined “a growing consensus of

courts across the nation” and held that “as a matter of law” the good faith defense

                                             - 14 -
shielded the union defendant from the retrospective monetary relief sought by the

plaintiffs. Id. at 1104 & n.7 (collecting cases). Other courts have gone further,

holding that a union’s good faith defense bars claims brought by former union

members, like Grossman.7

          The good faith defense applies to the facts of this case. Under Abood, a union

could collect “agency” or “fair-share” fees from public-sector employees who were

not union members, without their consent, and these employees had no right to

object under the First Amendment. See 431 U.S. at 225–32. Abood was not

overruled until decades later, on June 27, 2018, when the Supreme Court decided

Janus, holding that “States and public-sector unions may no longer extract agency

fees from nonconsenting employees . . . [u]nless employees clearly and affirmatively

consent before any money is taken from them[.]” Janus, 138 S. Ct. at 2486.

Although the rule in Janus applies retroactively, as Grossman contends, Dkt. No.

60-1 at 8; cf. Danielson, 945 F.3d at 1099, when Grossman signed her HGEA

membership application in 1995, HGEA was entitled to, and did, rely on Abood as

then-binding Supreme Court precedent. Nothing in Abood required HGEA (or her

employer) to inform Grossman that she could elect to not pay any money to HGEA.




7
    See, e.g., Crockett v. NEA-Alaska, 367 F. Supp. 3d 996, 1007–08 (D. Alaska 2019); Hernandez
    v. AFSCME California, 386 F. Supp. 3d 1300, 1304–05 (E.D. Cal. 2019); Oliver v. Serv.
    Employees Int’l Union Local 668, No. 19-891, 2019 WL 5964778, at *1, *7 (E.D. Pa. Nov. 12,
    2019).
                                               - 15 -
Indeed, Grossman does not contend that HGEA violated any legal principle

announced in Abood or its progeny.8 Because a private party is not expected to

anticipate changes in constitutional law, the good faith defense shields HGEA, as a

matter of law, from pre-Janus monetary liability.9

       Accordingly, with respect to Grossman’s claim for reimbursement of pre-

Janus membership dues, HGEA is entitled to summary judgment.

II.    Grossman’s Remaining Claims Are Moot

       That leaves Grossman’s damages claim for the union dues collected after

Janus was decided, see Dkt. No. 1 at 16, ¶ (h), and Grossman’s request that the Court

strike down Haw. Rev. Stat. Section 89-4(a) and (c) (Act 7) as unconstitutional and



8
  It is disingenuous for Grossman to argue that HGEA violated principles purportedly announced
  in Janus, Dkt. No. 60-1 at 6–7, and simultaneously contend that her membership agreement
  with HGEA is voidable because it was based on a “mutual mistake” of law; namely, that in
  1995 when Grossman and HGEA executed the contract, they both mistakenly believed that a
  “union was permitted to take money from [Grossman] whether she signed or not.” Dkt. No. 60-
  1 at 17–18; see also Dkt. No 79 at 20–21. Under Abood, that was the law in 1995 and nothing
  suggests either party harbored a contrary understanding. The doctrine of “mutual mistake” only
  applies when both parties are mistaken as to the facts or “the law in existence at the time of the
  making of the contract.” AIG Hawai'i Ins. Co. v. Bateman, 923 P.2d 395, 399–400 (Haw. 1996)
  (quoting RESTATEMENT (SECOND) OF CONTRACTS § 151 cmt. b & § 152 (1981)). The fact that
  “neither party was aware, at the time the parties entered into the [membership agreement],” that
  Abood “would be reversed” in 2018, does not mean that “the parties were mistaken as to their
  legal responsibilities regarding the [membership agreement].” Id. at 399.
9
  Janus concerned compulsory fees extracted from nonmembers; it did not uproot the bedrock
  principle that “the First Amendment does not confer . . . a constitutional right to disregard
  promises that would otherwise be enforced under state [contract] law.” Cohen v. Cowles Media
  Co., 501 U.S. 663, 671–72 (1991); Janus, 138 S. Ct. at 2485 (“States can keep their labor-relations
  systems exactly as they are—only they cannot force nonmembers to subsidize public-sector
  unions.” (emphasis added); Fisk v. Inslee, 759 F. App’x 632, 633–34 (9th Cir. 2019); Hernandez,
  2019 WL 7038389, at *7. Janus, in other words, did nothing to nullify Grossman’s HGEA
  membership agreement.
                                               - 16 -
enjoin Defendants Lassner and the Attorney General from enforcing these provisions

because, inter alia, the statute permits employees to withdraw their union

membership only within an arbitrary 30-day window, Dkt. No. 1, ¶¶ 51–52; id. at

16–17, ¶¶ (i)–(j); see Dkt. No. 60 at ¶¶ (a), (d)–(e), (g); Dkt. No. 60-1 at 9, 11.

Defendants contend these claims should be dismissed on several grounds, one of

which is that Grossman’s claims are moot. See Dkt. No. 63 at 7, 18–19; Dkt. No.

66-1 at 11–14; Dkt. No. 68-3 at 11–12. The Court agrees.10


10
  The Court notes that the “under color of law” or “state action” requirement of 42 U.S.C.
 Section 1983 is far more expansive than HGEA would have it. Dkt. No. 63 at 16–18, 19–20.
 “[C]onduct satisfying the state-action requirement of the Fourteenth Amendment satisfies the
 statutory requirement of action under color of state law” for purposes of Section 1983. Lugar v.
 Edmondson Oil Co., 457 U.S. 922, 935 n.18 (1982). “Misuse of power, possessed by virtue of
 state law and made possible only because the wrongdoer is clothed with the authority of state
 law, is action taken ‘under color of’ state law.” Monroe v. Pape, 365 U.S. 167, 184 (1961)
 (citation omitted). Contrary to Defendants’ rationale, it is irrelevant that the conduct in question
 was not commanded or authorized by state law, as is any notion that state action is absent
 simply because the conduct was contrary to state law. See id. at 184, 187 (discussing Screws v.
 United States, 325 U.S. 91 (1945)). Further, “[Section] 1983 . . . contains no state-of-mind
 requirement independent of that necessary to state a violation of the underlying constitutional
 right.” Daniels v. Williams, 474 U.S. 327, 329–30 (1986); see also Maddox v. City of Los
 Angeles, 792 F.2d 1408, 1413–14 (9th Cir. 1986). “[A] private entity can qualify as a state
 actor in a few limited circumstances—including . . . when the government acts jointly with the
 private entity.” Manhattan Cmty. Access Corp. v. Halleck, 139 S. Ct. 1921, 1928 (2019). A
 “procedural scheme created by . . . statute obviously is the product of state action” and
 “properly may be addressed in a [S]ection 1983 action.” Lugar, 457 U.S. at 941. “[W]hen
 private parties make use of state procedures with the overt, significant assistance of state
 officials, state action may be found.” Tulsa Prof’l Collection Servs., Inc. v. Pope, 485 U.S. 478,
 486 (1988). Here, DAGS deducted fair-share fees from Grossman’s paychecks and transferred
 that money to HGEA pursuant to Hawaii statute and a collective bargaining agreement. While
 Grossman initially had voluntarily agreed to pay these dues prior to Janus, the dues deducted
 after she sent her membership resignation letter were no longer voluntary or made pursuant to a
 “private” agreement. Dkt. No. 85 at 8. As such, Janus II is not inapposite merely because the
 case involved claims by nonmembers. 942 F.3d at 361. The dispositive fact is HGEA obtained
 Grossman’s post-resignation dues (after she was effectively a nonmember), and that was made
 possible only because of HGEA’s joint action with the State and its statutory regime.
 Therefore, HGEA is a proper defendant under Section 1983.
                                               - 17 -
      A.     Legal Framework

      “Article III of the Constitution grants the [federal courts] authority to

adjudicate ‘Cases’ and ‘Controversies.’” Already, LLC v. Nike, Inc., 568 U.S. 85,

90 (2013). To satisfy this requirement and “invoke the jurisdiction of a federal

court,” a litigant must demonstrate standing, i.e., they must “have suffered, or be

threatened with, an actual injury traceable to the defendant and likely to be redressed

by a favorable judicial decision.” Lewis v. Continental Bank Corp., 494 U.S. 472,

477 (1990); Already, LLC, 568 U.S. at 90. Put simply, a plaintiff “must demonstrate

that [they] possesses a legally cognizable interest, or ‘personal stake,’ in the outcome

of the action.” Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 71 (2013)

(citation omitted) (quoting Camreta v. Greene, 563 U.S. 692, 701 (2011)). The

plaintiff, moreover, “must continue to have a ‘personal stake in the outcome’ of the

lawsuit,” Lewis, 494 U.S. at 478, “not merely at the time the complaint is filed.”

Alvarez v. Smith, 558 U.S. 87, 92 (2009) (internal quotation marks omitted). “This

requirement ensures that the Federal Judiciary confines itself to its constitutionally

limited role of adjudicating actual and concrete disputes, the resolutions of which

have direct consequences on the parties involved.” Genesis HealthCare, 569 U.S.

at 71 (emphasis added).

      “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’

for purposes of Article III—‘when the issues presented are no longer ‘live’ or the

                                         - 18 -
parties lack a legally cognizable interest in the outcome.’” Already, LLC, 568 U.S.

at 91 (quoting Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam)). Thus, “[i]f

an intervening circumstance deprives the plaintiff of a ‘personal stake in the outcome

of the lawsuit,’ at any point during litigation, the action can no longer proceed and

must be dismissed as moot.” Genesis HealthCare, 569 U.S. at 72 (citation omitted).

The plaintiff lacks a “personal stake” in the litigation—and thus the case is moot—

“only when it is impossible for a court to grant any effectual relief whatever to the

prevailing party.” Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012) (citations

and internal quotation marks omitted). To that end, a federal court must evaluate

Article III jurisdiction as to “each claim [a plaintiff] seeks to press and for each form

of relief that is sought.” See Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645,

1650 (2017) (quoting Davis v. Federal Election Comm’n, 554 U.S. 724, 734 (2008)).

      B.     Grossman’s Claim for Post-Janus Damages

      Grossman’s claim for post-Janus damages is moot. It is undisputed that on

January 9, 2019, dues deductions from Grossman’s pay ceased, and the total amount

that was deducted between July 10, 2018 and when the dues ceased is $402.60. Dkt.

No. 57, ¶¶ 16–17. Through counsel, HGEA sent Grossman a check for $402.60,

Dkt. No. 57-4; Dkt. No. 57, ¶18, but on June 21, 2019, Grossman’s counsel informed

HGEA counsel that Grossman had not cashed the check for $402.60. Dkt. No. 57,

¶¶ 21. HGEA counsel later responded by sending Grossman’s counsel a letter and

                                          - 19 -
a reissued check in the amount of $442.86, reflecting a ten percent increase to cover

interest. Dkt. No. 57, ¶ 22.11 The letter—which is attached to the parties’ stipulated

facts—recounts that Grossman’s counsel had informed HGEA counsel that

“Grossman is willing to void the original check and deposit a reissued check,” and

accordingly, that HGEA acted on that representation by issuing Grossman a check

for $442.86. Dkt. No 57-7 at 1. “Where an offer invites an offeree to accept by

rendering a performance, no notification is necessary to make such an acceptance

effective unless the offer requests such a notification.”12 See Hew v. Aruda, 462 P.2d

476, 481 (Haw. 1969) (“[S]ilence in the light of previous dealings between parties

may operate as assent.”). As such, HGEA accepted Grossman’s offer when it

tendered the check for $442.86, and as a result, Grossman’s claim for post-Janus

damages became moot.

          To be sure, unlike with the first check for $402.60, nothing in the record

suggests that Grossman rejected the reissued check. The fact that HGEA actually

issued and provided the check to Grossman without any strings attached makes this

case distinctly different from Knox v. SEIU, Local 1000, 567 U.S. 289 (2012), where

the union’s refund notice to class members did not moot the case because it included

“a host of conditions, caveats, and confusions” and essentially sought to



11
     See supra note 6.
12
     RESTATEMENT (SECOND) OF CONTRACTS § 54(1) (1981).
                                           - 20 -
“unilaterally” dictate “the manner in which [the union] advertise[d] the availability

of the refund” to class members. Id. at 308. Yet Grossman makes a last-ditch effort

to keep her damages claim alive by asserting for the first time in her reply brief that

she “treated these checks as an incomplete offer of settlement and rejected them.”

Dkt. No. 79 at 24 (citing Dkt. No. 57, ¶ 21). But Grossman’s citation to the parties’

stipulated facts does not support her proposition. An opposing party cannot avoid

summary judgment by supporting its factual contentions with bald assertions in its

legal memoranda; rather, a litigant “must support [their] assertion[s] by citing to

particular parts of materials in the record.” See, e.g., Fed.R.Civ.P. 56(c)(1)(a);

Anderson, 477 U.S. at 256–57; Teamsters Local Union No. 117 v. Wash. Dep’t of

Corr., 789 F.3d 979, 994 (9th Cir. 2015).13

        In sum, Grossman sought “damages against HGEA for all union dues

collected from [Grossman] since the Janus decision on June 27, 2018.” Dkt. No. 1

at 16, ¶(h). Because the undisputed evidence in the record indicates Grossman has

received just that from HGEA, plus ten percent interest, Grossman’s claim for post-

Janus damages is moot.



13
  See also Californians for Renewable Energy v. Cal. PUC, 922 F.3d 929, 936 (9th Cir. 2019)
 (“[I]t is not [the court’s] task . . . to scour the record in search of a genuine issue of triable fact.”
 (citations and internal quotation marks omitted)); Carmen v. S.F. Unified Sch. Dist., 237 F.3d
 1026, 1031 (9th Cir. 2001) (supporting evidence must be “set forth in the opposing papers with
 adequate references so that it could conveniently be found.”); S. Cal. Gas Co. v. City of Santa
 Ana, 336 F.3d 885, 889 (9th Cir. 2003) (“General references without page or line numbers are
 not sufficiently specific.”).
                                                  - 21 -
      C.    Prospective Injunctive and Declaratory Relief Regarding Act 7

      Grossman has no “personal stake” in challenging the constitutionality of Act

7 or enjoining the enforcement of the statute’s opt-out window, and thus, both forms

of relief sought by Grossman are moot. Grossman concludes otherwise and argues

that two exceptions to the mootness doctrine save her remaining claims: (1)

voluntary cessation; and (2) wrongs capable of repetition, yet evading review. See

Dkt. No. 60-1 at 12–16; Dkt. No. 79 at 13–17; cf. EEOC v. Fed. Express Corp., 558

F.3d 842, 847 (9th Cir. 2009) (listing four major exceptions to the mootness

doctrine). Both theories are unavailing.

            1.     Voluntary Cessation

      The voluntary cessation doctrine does not save Grossman’s equitable claims.

Unless the party asserting mootness can satisfy the “heavy burden” of proving that

it is “absolutely clear that the allegedly wrongful behavior could not reasonably be

expected to recur,” Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551

U.S. 701, 719 (2007) (quoting Friends of Earth, Inc. v. Laidlaw Environmental

Services (TOC), Inc., 528 U.S. 167, 189 (2000)), its “voluntary cessation of

challenged conduct does not . . . render a case moot.” Knox, 567 U.S. at 307. The

focus of the inquiry is whether the challenged conduct cannot “reasonably be

expected to recur” with respect to the complaining party. See, e.g., Logan v. U.S.

Bank N.A., 722 F.3d 1163, 1166 (9th Cir. 2013) (defendant bank “offered no

                                       - 22 -
evidence or reassurance that it either could not or would not reinitiate the unlawful

detainer action against [the plaintiff] at another time”); McCormack v. Herzog, 788

F.3d 1017, 1025 (9th Cir. 2015) (prosecutor’s offer of transactional immunity “does

not by itself make it ‘absolutely clear’ that the prosecution of [the plaintiff] would

never recur.”).

      Defendants have satisfied this burden. Although the evidence—when viewed

in the light most favorable to Grossman—suggests that Grossman was initially

subjected to Act 7’s opt-out window, Dkt. No 57-2 at 5; Dkt. No. 79 at 4–6, 12–13,

rather than some “inadvertent administrative error” on HGEA’s part, the interim

events of HGEA processing Grossman’s membership resignation and refunding her

dues for the relevant period, see supra Section I, “have completely and irrevocably

eradicated the effects of the alleged violation,” Buono v. Norton, 371 F.3d 543, 545–

46 (9th Cir. 2004). As a result, Grossman no longer has a “personal” stake in

challenging Act 7 simply because she was subjected to its terms in the past.

      Nor does Grossman have a “personal stake” in this lawsuit that is grounded in

some threatened interest. That is, it is absolutely clear that Grossman “could not

reasonably be” again subjected to the opt-out window in Act 7 because that window

applies only to members and Grossman, by her own 2018 choice, is no longer a

member. The fact that HGEA may have changed its conduct “only after being sued,”

Dkt. No. 60-1 at 12, is not enough to keep this controversy alive. Unlike a woman

                                        - 23 -
faced with the ongoing risk that a prosecutor will re-file charges under a state statute

for the termination of her past pregnancy and the stark probability that she also may

became pregnant and seek another abortion, see McCormack, 788 F.3d at 1025–27,

or an individual who continued to remain in possession of a piece of real estate where

she might again be subjected to an unlawful detainer action, Logan, 722 F.3d at

1165–66, here, in light of Grossman’s status as a nonmember and the mechanics of

Act 7, Grossman is no longer in a position where it is reasonable to expect that she

will again fall within the purview of Act 7 and be subjected to its opt-out window.

      For Grossman to come under the scrutiny of Act 7 in the future, she would

first need to become a member and then wish to withdraw her membership before

the opt-out window. But even then, Act 7 would not present the same issue for

Grossman that it does here because she will have voluntarily become a member

knowing in advance that she is locked in for 11 months. Thus, any threat Act 7

poses to Grossman is “two steps removed from reality.” See Super Tire Eng'g Co.

v. McCorkle, 416 U.S. 115, 123 (1974) (discussing Oil Workers Unions v. Missouri,

361 U.S. 363 (1960) and in Harris v. Battle, 348 U.S. 803 (1954)).

      Grossman’s reliance on Knox v. SEIU, Local 1000, 567 U.S. 298, 307 (2012),

is misplaced. Dkt. No. 60-1 at 14; Dkt. No. 79 at 15. In Knox, the circumstances of

the constitutional challenge concerned dues extracted from nonmembers without

their consent. There, it was thus reasonable to find that the union would not

                                         - 24 -
“necessarily refrain from collecting similar fees in the future” from nonmembers

who were still covered by a collective bargaining agreement. Knox, 567 U.S. at 302,

307. By contrast, Act 7 only impacts union members, which Grossman is not.

Because the wrongful behavior in this case could not reasonably be expected to

recur, HGEA’s voluntary cessation of the challenged conduct alone does not warrant

this Court continuing to hear the case.

              2.     Capable of Repetition, Yet Evading Review

       The capable-of-repetition-yet-evading-review exception to the mootness

doctrine does not apply. “That exception applies ‘only in exceptional situations,’

where (1) ‘the challenged action [is] in its duration too short to be fully litigated prior

to cessation or expiration,’ and (2) ‘there [is] a reasonable expectation that the same

complaining party [will] be subject to the same action again.’” Kingdomware

Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016) (brackets in original;

emphasis added) (quoting Spencer v. Kemna, 523 U. S. 1, 17 (1998)). Grossman’s

challenge to the annual opt-out window in Act 7 satisfies the first requirement.

Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1019 (9th Cir. 2010)

(observing that “three years is too short” for full judicial review). But Grossman

cannot satisfy the “capable of repetition” requirement.

       As with Grossman’s voluntary cessation theory, the fatal defect here is the

fact that there is no “reasonable expectation that [Grossman] [will] be subject to [the

                                          - 25 -
terms of Act 7] again.” Kingdomware Techs., 136 S. Ct. at 1976. Of course,

Grossman continues to dispute the lawfulness of Act 7. But the problem is that

Grossman’s “dispute is no longer embedded in any actual controversy about

[Grossman’s] particular legal rights.” Alvarez v. Smith, 558 U.S. 87, 93 (2009).

Instead, “it is an abstract dispute about the law, unlikely to affect [Grossman] any

more than it affects other [Hawaii] citizens. And a dispute solely about the meaning

of a law, abstracted from any concrete actual or threatened harm, falls outside the

scope of the constitutional words ‘Cases’ and ‘Controversies.’” Id.; see Already,

LLC, 568 U.S. at 91.

      Super Tire Eng’g Co. v. McCorckle, 416 U.S. 115, 122–26 (1974), on which

Grossman relies, is not to the contrary. There, a group of employers sought to enjoin

the two State welfare programs that made benefits available to striking workers. Id.

at 117–119. Although the strike ended before an injunction could be issued, the

Court concluded that the case was not moot because the employers’ subsequent

relations with the union would be affected by the ongoing state policy to provide

welfare to employees when they chose to go on strike. Id. at 123–24. That “personal

stake” was “not contingent, ha[d] not evaporated or disappeared, and by its

continuing and brooding presence, cast[ed] . . . a substantial adverse effect on the

interests of the petitioning parties.” Id. at 122, 125 (emphasis added). By contrast,

Grossman does not have a similar interest in Act 7. That is, it cannot be said that

                                        - 26 -
Act 7 “has adversely affected and continues to affect a present interest” for

Grossman, as a nonmember, any more than Act 7 impacts members of the general

public. Super Tire Eng’g Co., 416 U.S. at 126 (emphasis added). Therefore, this

case does not fall within the capable-of-repetition-yet-evading-review exception to

the mootness doctrine.

      Lastly, Grossman turns to a separate line of cases for support. She cites Fisk

v. Inslee, 759 F. App’x 632 (9th Cir. 2019), and argues that a challenge to Hawaii’s

annual period for revoking union membership is the type of transitory claim for

which judicial review remains available after a plaintiff is no longer subject to the

challenged conditions. Dkt. No. 79 at 14–16. Fisk is similar to this case in that it

involved a challenge by former union members to an opt-out window restriction. Id.

at 633. But Fisk, unlike this case, was brought as a class action. Complaint at 8–10,

13, Fisk v. Inslee, No. 3:16-cv-5889 (W.D. Wash. Oct. 20, 2016), ECF No. 1. In

Fisk, the Ninth Circuit acknowledged that “no class ha[d] been certified and [the

union] and the State ha[d] stopped deducting dues,” but nonetheless, the court

concluded that plaintiffs’ non-damages claims were not moot. 759 F. App’x at 633.

Citing Gerstein v. Pugh, 420 U.S. 103, 111 n.11 (1975), the court reasoned that

plaintiffs’ “non-damages claims are the sort of inherently transitory claims for which

continued litigation is permissible.” Fisk, 759 F. App’x at 633.




                                        - 27 -
      The fact that Grossman did not bring this case as a class action is significant.

In United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540 (2018), the Supreme

Court recently reversed the Ninth Circuit and explicitly “reject[ed] the notion that

Gerstein supports a freestanding exception to mootness outside the class action

context.” Id. at 1538. The Court explained that Gerstein was brought as a class

action by detainees raising claims concerning their pretrial detention, and although

the case was certified as a class action under Fed.R.Civ.P. 23, it was discovered that

the named representatives’ claims had become moot before the class was certified.

Id. at 1537–38. Due to the “inherently temporary” and “uncertain length” of pretrial

custody, id. at 1538, it was unlikely “that any given individual, named as plaintiff,

would be in pretrial custody long enough for a district judge to certify the class.” Id.

(quoting Gerstein, 420 U.S. at 110–11, n.11). But “it was certain that there would

always be some group of detainees subject to the challenged practice[,]” and,

therefore, the Court held in Gerstein that the class action could proceed. Id.

      The Court went on to underscore that “Gerstein . . . provides a limited

exception to [the] requirement that a named plaintiff with a live claim exist at the

time of class certification,” and the exception applies only when “the pace of

litigation and the inherently transitory nature of the claims at issue conspire to make

that requirement difficult to fulfill.” Id. at 1539 (citation omitted). As such, the

Court emphasized that Gerstein’s rule is “tied . . . to the class action setting from

                                         - 28 -
which it emerged.” Id. at 1539 (collecting cases); see also Genesis HealthCare

Corp. v. Symczyk, 569 U.S. 66, 76 (2013) (explaining that the “doctrine may apply

in Rule 23 cases where it is ‘certain that other persons similarly situated’ will

continue to be subject to the challenged conduct and the claims raised are ‘so

inherently transitory that the trial court will not have even enough time to rule on a

motion of class certification before the proposed representative’s individual interest

expires.’” (quoting Cty. of Riverside v. McLaughlin, 500 U.S. 44, 52 (1991)).

      Here, Gerstein’s exception does not apply, and thus Fisk is inapposite. Fisk

fit within Gerstein’s exception because although “no class ha[d] been certified,” 759

F. App’x at 633, the case was brought as a class action. Complaint at 8–10, 13, Fisk

v. Inslee, No. 3:16-cv-5889 (W.D. Wash. Oct. 20, 2016), ECF No. 1. This case

differs because Grossman did not file her complaint as a class action, and she never

sought to certify this case as a class action at any point in this litigation. The “‘mere

presence of . . . allegations’ that might, if resolved in [Grossman’s] favor, benefit

other similarly situated individuals cannot ‘save [Grossman’s] suit from mootness

once [her] individual claim[s]’ have dissipated.” Sanchez-Gomez, 138 S. Ct. at 1540

(quoting Genesis HealthCare, 569 U.S. at 73). Indeed, “[n]o matter how vehemently

the parties continue to dispute the lawfulness of the conduct that precipitated the

lawsuit,” Already, LLC, 568 U.S. at 91, “Article III denies federal courts the power

to decide questions that cannot affect the rights of litigants in the case before them,”

                                          - 29 -
Lewis, 494 U.S. at 477 (emphasis added; citations and internal quotation marks

omitted). Accordingly, this Court joins the other courts that have addressed claims

by former union member’s challenging opt-out provisions14 in concluding that

Grossman’s claims for equitable prospective relief are moot.

       Because intervening circumstances during this litigation have deprived

Grossman of any “personal stake in the outcome of the lawsuit” that would save her

claims from mootness, Genesis HealthCare, 569 U.S. at 72, such that it is now

“impossible” for this Court “to grant any effectual relief whatever” to Grossman,

Knox, 567 U.S. at 307, this action “can no longer proceed” and is “dismissed as

moot.” Genesis HealthCare, 569 U.S. at 72.

                                     CONCLUSION

       For the foregoing reasons, Defendants are entitled to summary judgment on

Count I. Plaintiff’s motion for partial summary judgment, (Dkt. No. 60), is therefore

DENIED, and Defendants’ cross-motions for summary judgment, (Dkt. Nos. 63, 66,

68), are GRANTED to the extent set forth herein.




14
  Oliver, 2019 WL 5964778, at *7 (finding moot a former union member’s claims for declaratory
 and injunctive relief regarding state statutes that restricted window of time in which union
 members could withdraw their membership); Hendrickson v. AFSCME Council 18, No. 18-
 1119 RB/LF, 2020 WL 365041, at *4–5 (D.N.M. Jan. 22, 2020).
                                           - 30 -
      The Clerk of Court is instructed to enter Judgment, pursuant to this Order, and

the Order entered on May 21, 2019, (Dkt. No. 46). The Clerk is then DIRECTED

to close this case.

      IT IS SO ORDERED.

      DATED: January 31, 2020 at Honolulu, Hawai‘i.




Patricia Grossman vs. Hawaii Government Employees Association/AFSCME
Local 152, et al., Civil No. 18-00493 DKW-RT; ORDER (1) DENYING
PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT; (2)
GRANTING DEFENDANTS’ CROSS-MOTIONS FOR SUMMARY
JUDGMENT; AND (3) DISMISSING THIS ACTION




                                       - 31 -
